Exhibit 10.1

 

AMENDED AND RESTATED
TERM LOAN A NOTE

 

$1,000,000

Irvine, California

 

August 31, 2010

 

FOR VALUE RECEIVED, EMRISE CORPORATION, a Delaware corporation (“Parent”),
EMRISE ELECTRONICS CORPORATION, a New Jersey corporation (“EEC”), and CXR LARUS
CORPORATION, a Delaware corporation (“CXR”) (each of Parent, EEC, and CXR is
referred to herein individually as a “Borrower” and, collectively, as the
“Borrowers”), hereby jointly and severally promise to pay GVEC RESOURCE IV INC.,
a company organized under the laws of the British Virgin Islands or its
registered assigns (“Payee”), on or before August 31, 2012 (or such earlier date
of termination of this Note, whether by prepayment, or by acceleration, the
“Maturity Date”), the lesser of (a) ONE MILLION DOLLARS AND ZERO CENTS
($1,000,000.00), and (b) the unpaid principal amount of Term Loan A made by
Payee to the Borrowers under the Credit Agreement referred to below, all as more
particularly set forth herein. The principal hereof and all interest thereon
shall be due and payable as provided below.

 

Borrowers also hereby jointly and severally promise to pay interest on the
unpaid principal amount hereof, from the date hereof until paid in full, as
follows, notwithstanding anything to the contrary set forth in that certain
Credit Agreement, dated as of November 30, 2007 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein and not otherwise defined herein being used herein as
therein defined), by and among Borrowers, the Lenders that are signatories
thereto, and Payee, as Arranger and Agent:

 

From the date hereof and continuing on the same day each month thereafter
through August 31, 2012, Borrower shall pay interest only on the outstanding
principal amount hereof at a fixed per annum rate equal to (x) twelve and one
half percent (12.5%) from the date hereof through and including August 31, 2011;
and (y) fifteen and one half percent (15.5%) thereafter, through the Maturity
Date. From February 29, 2012 and continuing on the last day of each month
thereafter through the Maturity Date, Borrower shall pay equal month
installments of principal plus interest, in an amount sufficient to fully
amortize the balance due under this Note. On the Maturity Date, all outstanding
principal and interest, if any, and any unpaid fees or cost, and all other
amounts due under the Credit Agreement shall be paid in full.

 

This Amended and Restated Term Loan A Note is issued pursuant to and entitled to
the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which Term Loan A
evidenced hereby was made and is to be repaid, including but not limited to any
default rates and other fees and costs.

 

All payments of principal and interest in respect of this Amended and Restated
Term Loan A Note shall be made in lawful money of the United States of America
in same day funds to Agent’s Account for the account of the Lender Group or at
such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Amended and

 

1

--------------------------------------------------------------------------------


 

Restated Term Loan A Note or any part hereof it will make a notation hereon of
all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, the failure to make a notation of any
payment made on this Amended and Restated Term Loan A Note shall not limit or
otherwise affect the obligations of the Borrowers hereunder with respect to
payments of principal of or interest on this Amended and Restated Term Loan A
Note.

 

This Amended and Restated Term Loan A Note is subject to mandatory prepayment
and to prepayment at the option of Borrowers, each as provided in the Credit
Agreement.

 

THIS AMENDED AND RESTATED TERM LOAN A NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
BORROWERS AND PAYEE HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Amended and Restated Term Loan A Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

 

The terms of this Amended and Restated Term Loan A Note are subject to amendment
only in the manner provided in the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Amended and
Restated Term Loan A Note or the Credit Agreement shall alter or impair the
obligations of Borrowers, which are absolute and unconditional, to pay the
principal of and interest on this Amended and Restated Term Loan A Note at the
place, at the respective times, and in the currency herein prescribed.

 

Borrowers promise, jointly and severally, to pay all costs and expenses,
including reasonable attorneys’ fees, all as provided in the Credit Agreement,
incurred in the collection and enforcement of this Amended and Restated Term
Loan A Note. Borrowers and any endorsers of this Amended and Restated Term Loan
A Note hereby consent to renewals and extensions of time at or after the
maturity hereof, without notice, and hereby waive diligence, presentment,
protest, demand notice of every kind and, to the full extent permitted by law,
the right to plead any statute of limitations as a defense to any demand
hereunder.

 

Subject to the terms and conditions of that certain Amendment Number 16 to Loan
Documents dated as of even date herewith, by and among Borrowers, Payee and ,
Private Equity Management Group LLC, as Payee’s court-appointed receiver, this
Amended and Restated Term Loan A Note completely amends and restates that
certain Term Loan A Note issued by Borrowers to Payee on or about November 30,
2007 (the “Original Note”), which Original Note shall, upon execution and
delivery of this Amended and Restated Term Loan A Note be of no further force or
effect.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers have caused this Amended and Restated Term
Loan A Note to be duly executed and delivered by its officer thereunto duly
authorized as of the date and at the place first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS CORPORATION

 

 

 

 

 

 

By:

/s/ Carmine Oliva

 

By:

/s/ Carmine Oliva

Name:

Carmine Oliva

 

Name:

Carmine Oliva

Title:

Chief Executive Officer

 

Title:

President

 

 

 

 

 

 

 

 

CXR LARUS CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carmine Oliva

 

 

Name:

Carmine Oliva

 

 

Title:

President

 

 

 

[Signature Page to Amended and Restated Term Loan A Note]

 

--------------------------------------------------------------------------------